

 
 

--------------------------------------------------------------------------------

 

Section 5: EX-10.3


CONFIDENTIALITY, NON-COMPETITION, AND
NON-SOLICITATION AGREEMENT


This Confidentiality, Non-Competition, and Non-Solicitation Agreement
(“Agreement”) is made and entered into between Sound Community Bank, a
Washington corporation (the “Company”), and Laura Lee Stewart (the “Employee”).
 
WHEREAS Employee is a key member of the management of the Company and has
provided guidance, leadership, and direction in the growth, management, and
development of the Company and has learned trade secrets, confidential
procedures and information, and sensitive business plans of the Company;
 
WHEREAS the Company desires to continue to employ the Employee, and Employee
desires to continue employment with the Company;
 
WHEREAS the Company desires to restrict, after the Employee’s separation from
service with the Company, the Employee’s availability to other companies or
entities that
compete with the Company;


WHEREAS the Employee agrees to undertake such post-employment restrictions in
exchange for the severance payments described herein;


NOW THEREFORE, in consideration of these premises, the mutual promises and
undertakings set forth in this Agreement, and other good and valuable
consideration, the receipt
and sufficiency of which are hereby acknowledged, the Employee and the Company
hereby agree as follows.
 
1.           DEFINITIONS.  As used in this Agreement, certain terms shall have
the following meanings:
 
 
a.
Affiliate shall mean the Company and any entity that directly, or indirectly
through one or more intermediaries, controls, is controlled by, or is under
common control with the Company.

 
 
b.
Cause shall mean and be limited to:  (i) willful and gross neglect of duties by
the Employee, (ii) an act or acts committed by the Employee constituting a
felony and substantially detrimental to the Company or its reputation, (iii) any
action or inaction detrimental to the Company or its reputation that results in
regulatory enforcement action, whether or not such enforcement action is subject
to direct enforcement under 12 U.S.C § 1818(i)(l), by any regulatory authorities
having authority over the Company, (iv) any regulatory or other finding, action,
or directive requiring Employee’s termination of employment pursuant to any
applicable statue, rule, or regulation; and/or (v) any violation of Employee’s
obligations under this Agreement, including, without limitation, the obligations
set forth in paragraphs 3, 4, and 6.

 
 
 

--------------------------------------------------------------------------------

 
 
c.
Change in Control shall mean a change in the ownership or effective control of
the Company, or in the ownership of a substantial portion of the assets of the
Company, as such change is defined under the default definition in Treasury
Regulation §1.409A-3(i)(5) or any subsequently applicable Treasury Regulation.

 
 
d.
Code shall mean the Internal Revenue Code of 1986, as amended, or any successor
statute, rule or regulation of similar effect.

 
 
e.
Customer shall mean any individual, joint venture, entity of any sort, or other
business partner of the Company or its Affiliates with, for, or to whom the
Company or its Affiliates have provided financial products or services during
the final two years of the Employee’s employment with the Company, or any
individual, joint venturer, entity of any sort, or business partner whom the
Company or the Bank has identified as a prospective customer of financial
products or services within the final year of the Employee’s employment with the
Company or the Bank.

 
 
f.
Disability or Disabled means the Employee:  (i) is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months or (ii) by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, is receiving income replacement benefits for a period of not
less than three (3) months under a disability plan covering employees of the
Company.

 
 
g.
Financial products or services shall mean any product or service that a
financial institution or a financial holding company could offer by engaging in
any activity that is financial in nature or incidental to such a financial
activity under Section 4(k) of the Bank Holding Company Act of 1956 and that is
offered by the Company or an Affiliate on the date of the Employee’s separation
from service, including but not limited to banking activities and activities
that are closely related and a proper incident to banking, or other products or
services of the type in which the Employee was involved during the Employee’s
employment with the Company.

 
 
h.
Good Reason shall mean and be limited to:  (i) without the Employee’s express
written consent, a material diminution in authority, duties or responsibilities,
except as required by any regulatory or other finding, action, or directive
pursuant to any applicable statute, rule, or regulation; (ii) any material
reduction by the Company in the Employee’s Base Salary; (iii) any failure of the
Company to obtain the assumption of, or the agreement to perform, this Agreement
by any successor as contemplated in paragraph 13 hereof; (iv) the Company’s
material breach of this Agreement; or (v) the Company requiring the Employee to
be permanently assigned to a location more than 35 miles from Employee’s current
work location, except for required travel on Company business, or, in the event
the Employee consents to any relocation, and such relocation is more than 35
miles from the Employee’s previous location, the failure by the Company to pay
(or reimburse the Employee) for all reasonable moving expenses incurred by the
Employee relating to a change of the Employee’s principal residence in
connection with such relocation and to indemnify the Employee against any loss
realized on the sale of the Employee’s principal residence in connection with
any such change of residence. Good Reason shall be deemed to occur only when
Employee provides written notice to the Company of Employee’s judgment that a
Good Reason event has occurred within 90 days of such occurrence, and the
Company will have at least 30 days during which it may remedy the condition.1

 
 
 

--------------------------------------------------------------------------------

 
 
i.
Specified Employee means an employee who at the time of termination of
employment is a key employee of the Company, if any stock of the Company is
publicly traded on an established securities market or otherwise. For purposes
of this Agreement, an employee is a key employee if the employee meets the
requirements of Code section 416(i)(1)(A)(i), (ii), or (iii) (applied in
accordance with the regulations thereunder and disregarding section 416(i)(5))
at any time during the 12-month period ending on December 31 (the
“identification period”). If the employee is a key employee during an
identification period, the employee is treated as a key employee for purposes of
this Agreement during the twelve (12) month period that begins on the first day
of January following the close of the identification period.

 
 
j.
Voluntary Termination shall mean the termination by Employee of Employee’s
employment, which is not the result of Good Reason.

 
2.           TERM.  The term of this Agreement shall commence upon the date the
employee terminates employment, now anticipated as March 1, 2016, and will
continue for a term of 36 months.2


3.           NON-DISCLOSURE OF CONFIDENTIAL INFORMATION.  Except as permitted in
writing by the Company, the Employee shall not at any time divulge, furnish or
make accessible to anyone, or use in any way other than in the ordinary course
of the business of the Company or its Affiliates, any confidential, proprietary,
or secret knowledge or information of the Company or its Affiliates that the
Employee has acquired or will acquire about the Company or its Affiliates,
whether developed by himself or herself or by others, concerning (i) any trade
secrets; (ii) any confidential, proprietary, or secret designs, programs,
processes, formulae, plans, devices, or material (whether or not patented or
patentable) directly or indirectly useful in any aspect of the business of the
Company or of its Affiliates; (iii) any customer or supplier lists; (iv) any
confidential, proprietary, or secret development or research work; (v) any
strategic or other business, marketing, or sales plans; (vi) any financial data
or plans; or (viii) any other confidential, proprietary, or secret information
about any aspect of the business of the Company or of its Affiliates
(collectively “Confidential Information”). The Employee acknowledges that the
knowledge and information described above constitutes a unique and valuable
asset of the Company and represents a substantial investment of time and expense
by the
 
__________________________________________________


1.
The definition of Good Reason must be substantial enough to satisfy the
requirements set forth in the § 409A regulations.  This is an example of a
common provision.

2.    The term of the Agreement will mirror the length of the employee’s
non-competition and non-solicitation obligations.  Except in the event of an
involuntary termination following a change in control (see paragraph 5(c)),
employees will receive severance for the same period.

 
 

--------------------------------------------------------------------------------

 

Company and that any disclosure or other use of such knowledge or information
other than for the sole benefit of the Company or its Affiliates would be
wrongful and would cause irreparable harm to the Company. The Employee shall not
intentionally commit any act that would materially reduce the value of such
knowledge or information to the Company or its Affiliates. The Employee's
obligations under this Agreement to maintain the confidentiality of the
Company's confidential, proprietary, and secret information are in addition to
any obligations of the Employee under applicable statutory or common law . The
obligations of the Employee under this paragraph 3 shall survive the termination
of this Agreement and the termination of the Employee’s employment with the
Company.
 
 
a.
Exceptions.  The foregoing obligations of confidentiality shall not apply to any
knowledge or information that:  (i) is now or subsequently becomes generally
publicly known, other than as a direct or indirect result of the breach of this
Agreement; (ii) is independently made available to the Employee in good faith by
a third party who has not violated a confidential relationship with the Company
or its Affiliates or any other entity; or (iii) is required to be disclosed by
law or legal process.

 
        4.             NON-COMPETITION AND NON-SOLICITATION.


 
a.
Non-Competition Obligations.  For and in consideration of the monthly payments
described in paragraph 5, the Employee shall not, for the 36-month period
immediately following the Employee’s separation from service with the Company,3
either separately, jointly, or in association with others, directly or
indirectly, as an agent, employee, owner, partner, stockholder, or otherwise,
compete with the Company or any of its Affiliates, or establish, engage in, or
become interested in any business, trade, or occupation that competes with the
Company or any of its Affiliates, in the financial products or services
industry. The Company and the Employee acknowledge that, during the term of the
Employee’s employment, the Employee has acquired special and confidential
knowledge regarding the operations of the Company and its Affiliates.
Furthermore, although not a term or condition of this Agreement, the Company and
the Employee acknowledge that the Employee’s services have been used and are
being used by the Company in executive, managerial, and supervisory capacities
throughout the areas in which the Company and its Affiliates conduct business.
Employee acknowledges that the non-compete restrictions contained herein are
reasonable and fair in scope and necessary to protect the legitimate business
interests of the Company.



 
b.
Non-Solicitation Obligations. For and in consideration of the monthly payments
described in paragraph 5, the Employee shall not, for the 36-month period
immediately following the Employee’s separation from service with the Company:
(a) directly or indirectly solicit or attempt to solicit any customer of the
Company or any of its Affiliates to accept or purchase financial products or
services of the same nature, kind or variety currently being provided to the
customer by the Company or any of its Affiliates, or being provided to the
customer by the Company or any of its Affiliates when the Employee’s separation
from service occurs; (b) directly or indirectly influence or attempt to
influence any customer, joint venturer, or other business partner of the Company
or any of its Affiliates to alter that person or entity’s business relationship
with the Company or any of its Affiliates in any way; and/or (c) accept the
financial products or services business of any customer or provide financial
products or services to any customer on behalf of anyone other than the Company
or its Affiliates. In addition, the Employee shall not solicit or attempt to
solicit and shall not encourage or induce in any way any employee, joint
venturer, or business partner of the Company or any of its Affiliates to
terminate an employment or contractual relationship with the Company or any of
its Affiliates, and shall not hire any person employed by Company or any of its
Affiliates during the two (2)-year period immediately before the Employee’s
employment termination or any person employed by the Company or any of its
Affiliates during the term of this covenant.

_________________________________________________
 
3.       Again, each employee’s non-competition and non-solicitation obligations
will last for as long as they are receiving severance pursuant to paragraph 5 of
the Agreement.

 
 

--------------------------------------------------------------------------------

 
 
c.
Duration; no impact on existing obligations under law or contract.  The
covenants in this paragraph 4 shall apply throughout the 36-month period
immediately following the Employee’s separation from service.  The 36-month
durational period referenced herein shall be tolled and shall not run during any
period of time the Employee is in breach of this Agreement and/or in violation
of any of the covenants contained herein, and once tolled hereunder shall not
begin to run again until such time as all such breach and/or violations have
ceased. The Employees acknowledges and agrees that nothing in this Agreement is
intended to or shall have any impact on the Employee’s obligations as an officer
or employee of the Company to refrain from competing against the Company or any
of its Affiliates, soliciting customers, officers, or employees of the Company
or any of its Affiliates, or disclosing confidential information of the Company
or any of its Affiliates while the Employee is serving as an officer or employee
of the Company or thereafter, whether the Employee’s obligations arise under
applicable statutory or common law, under an employment agreement, or otherwise.

 
 
d.
Forfeiture of payments under this Agreement.  If the Employee breaches any of
the covenants in this paragraph 4, the Employee’s right to any of the payments
specified in paragraph 5 after the date of the breach shall be forever forfeited
and the right of the Employee’s designated beneficiary or estate to any payments
under this Agreement shall likewise be forever forfeited. This forfeiture is in
addition to and not instead of any injunctive or other relief that may be
available to the Company. The Employee further acknowledges and agrees that any
breach of any of the covenants in paragraphs 3, 4, and 7 shall be deemed a
material breach by the Employee of this Agreement.

 
    5.            NON-COMPETITION AND NON-SOLICITATION PAYMENTS.


 
a.
Payments.  In consideration of the Employee’s non-competition and
non-solicitation obligations, as described in paragraph 4, the Company shall pay
to the Employee:

 
 
(i)
Upon the termination of Employee’s employment by the Company for Cause or upon a
Voluntary Termination of Employment by the Employee, except for a Termination
for Good Reason, a bi-monthly payment, in an amount equal to $3,541.67, which
amount shall be paid in 72 equal bi-monthly payments beginning on the fifth day
of the month following the Employee’s separation from service; or

 
 
(ii)
Except as set forth in paragraph 5(c) below, upon the Employee’s separation from
service for any reason other than those set forth in subparagraph (a)(i) above,
an amount equal to the aggregate of 1.5 times the annual rate of base salary
then being paid to the employee, plus the average of the past three years short
term bonus pay, which amount shall be paid in 12 equal monthly payments
beginning on the first day of the month following the Employee’s separation from
service.

 
 
(iii)
Notwithstanding (i) and (ii) above, in the event Employee has an involuntary
separation from service including Good Reason that occurs within 24 months
immediately following a Change in Control, the Employee shall receive an amount
equal to the amount determined in (ii) above to be paid in a lump sum.4

 
 
b.
Potential six-month delay under section 409A.  If, when separation from service
occurs, the Employee is a specified employee within the meaning of section 409A
of the Code, and if the non-competition payments under this paragraph 5 would be
considered deferred compensation under section 409A of the Code, and finally if
an exemption from the six-month delay requirement of section 409A(a)(2)(B)(i) of
the Code is not available, the Employee’s non-competition payments for the first
six months following separation from service shall be paid to the Employee in a
single lump sum on the first day of the seventh month after the month in which
the Employee’s separation from service occurs.

 
 
c.
Death and Disability.  Notwithstanding anything herein to the contrary, no
amounts are payable under this Agreement in the event of the Employee’s
separation from service as a result of death or Disability. Further, all
payments under this Agreement shall cease upon Employee’s death.

 
 
d.
Employee’s Ineligibility to Work in Financial Products or Services
Industry.  Notwithstanding anything herein to the contrary, no amounts are
payable under this Agreement in the event of a regulatory or other finding,
action, or directive resulting in Employee’s ineligibility to work in the
financial products or services industry (as defined in paragraph 1(g) above)
pursuant to any applicable statute, rule, or regulation.

 
______________________________________________________
 
4.        With respect to executives who have existing Management/Employment
Agreements providing payments upon involuntary termination following a Change in
Control, the rules under the 409A regulations require that the time and form of
payment be preserved with respect to payment events (CIC in this case) from
existing agreements under the anti-substitution rules.  As a result, lump sum
payments, if any, for termination following a CIC in the current
Management/Employment Agreements must be retained in the new non-compete
agreements.

 
 

--------------------------------------------------------------------------------

 
6.             RETURN OF RECORDS AND PROPERTY.  Upon the Employee's separation
from service for any reason, or at any time upon the Company's request, the
Employee shall promptly deliver to the Company all Company and Affiliate records
and all Company and Affiliate property in the Employee’s possession or the
Employee’s control, including without limitation manuals, books, blank forms,
documents, letters, memoranda, notes, notebooks, reports, printouts, computer
disks, computer tapes, source codes, data, tables or calculations, and all
copies thereof; documents that in whole or in part contain any Confidential
Information of the Company or its Affiliates and all copies thereof; and keys,
access cards, access codes, passwords, credit cards, personal or laptop
computers, telephones, PDAs, smart phones, and other electronic equipment
belonging to the Company or an Affiliate.
 
7.            REMEDIES.  Employee agrees that if Employee fails to fulfill
Employee’s obligations under this Agreement, including, without limitation, the
Non-Competition and Non-Solicitation obligations set forth in paragraph 4, the
damages to the Company or any of its Affiliates would be very difficult or
impossible to determine.  Therefore, in addition to any other rights or remedies
available to the Company at law, in equity or by statute, Employee hereby
consents to the specific enforcement by the Company of this Agreement through an
injunction or restraining order issued by an appropriate court, without the
necessity of proving actual damages, and Employee hereby waives as a defense to
any equitable action the allegation that the Company has an adequate remedy at
law.  The provisions of this paragraph shall not diminish the right of the
Company to claim and recover damages or to obtain any equitable remedy in
addition to injunctive relief to which the Company may otherwise be
entitled.  The Employee understands and agrees that the Employee will also be
responsible for all costs and attorney’s fees incurred by the Company in
enforcing any of the provisions of this Agreement including, but not limited to,
expert witness fees and deposition costs.
 
8.            SEVERABILITY.  If, for any reason, any paragraph or portion of
this Agreement shall be held by a court to be invalid or unenforceable, it is
agreed that such holding shall not affect any other section or portion of this
Agreement.  If the final judgment of a court of competent jurisdiction declares
that any term or provision of this Agreement is invalid or unenforceable, the
parties agree that the court making the determination of invalidity or
unenforceability shall have the power to reduce the scope, duration or area of
the term or provision, to delete specific words or phrases, or to replace any
invalid or unenforceable term or provision with a term or provision that is
valid and enforceable and that comes closest to expressing the intention of the
invalid or unenforceable term or provision, and this Agreement shall be
enforceable as so modified after the expiration of the time within which the
judgment may be appealed.
 
9.            ENTIRE AGREEMENT.  This Agreement constitutes the entire agreement
between Company and the Employee concerning the subject matter of
confidentiality, non-competition and non-solicitation and supersedes all prior
agreements between the parties, including, without limitation, the
Management/Employment Agreement, executed February 27, 2007 and amended August
27, 2007. No rights are granted to the Employee under this Agreement other than
those specifically set forth herein.
 
 10.        NO EMPLOYMENT AGREEMENT.  This Agreement is not an employment policy
or contract. It does not give the Employee the right to remain an employee of
the Company, nor does it interfere with the Company’s right to discharge the
Employee. It also does not require the Employee to remain an employee or
interfere with the Employee’s right to separate from service at any time.


 
 

--------------------------------------------------------------------------------

 
11.        AMENDMENTS.  The parties agree that no modification of the Agreement
may be made except by means of a written agreement signed by the
parties.  However, if the Company determines to its reasonable satisfaction that
an alteration or amendment of this Agreement is necessary or advisable so that
the Agreement complies with the Code or any other applicable tax law, then, upon
written notice to Employee, the Company may unilaterally amend this Agreement in
such manner and to such extent as the Company reasonably considers necessary or
advisable to ensure compliance with the Code or other applicable tax law.
Nothing in this paragraph shall be deemed to limit the Company’s right to
terminate this Agreement at any time and without stated cause.
 
12.    ASSIGNMENT OF RIGHTS; SPENDTHRIFT CLAUSE.  None of the Employee, the
Employee’s estate, or the Employee’s beneficiary shall have any right to sell,
assign, transfer, pledge, attach, encumber, or otherwise convey the right to
receive any payment hereunder. To the extent permitted by law, benefits payable
under this Agreement shall not be subject to the claim of any creditor of the
Employee, the Employee’s estate, or the Employee’s designated beneficiary or
subject to any legal process by any creditor of the Employee, the Employee’s
estate, or the Employee’s designated beneficiary.
 
13.    BINDING EFFECT.  This Agreement shall bind the Employee, the Company, and
their beneficiaries, survivors, executors, successors and assigns,
administrators, and transferees.
 
14.    SUCCESSORS; BINDING AGREEMENT.  By an assumption agreement in form and
substance satisfactory to the Employee, the Company shall require any successor
(whether direct or indirect, by purchase, merger, consolidation, or otherwise)
to all or substantially all of the business or assets of the Company to
expressly assume and agree to perform this Agreement in the same manner and to
the same extent that the Company would be required to perform this Agreement had
no succession occurred.
 
15.        TAX WITHHOLDING.  If taxes are required by the Code or other
applicable tax law to be withheld by the Company from payments under this
Agreement, the Company shall withhold any taxes that are required to be
withheld.


16.    GOVERNING LAW.  This Agreement shall be governed by and construed in
accordance with the laws of the State of North Dakota.


17.    NOTICES.  All notices, requests and demands given to or made pursuant
hereto shall be in writing and shall be delivered or mailed to any such party at
its address which:


 
a.
In the case of the Company shall be:

 
Sound Community Bank
2005 5th Avenue, Second Floor
Seattle, WA 98121
Attention:  Human Resources


 
b.
In the case of the Employee shall be:

 
Laura Lee Stewart
2000 Alaskan Way #245
Seattle, WA 98121




Either party may, by notice hereunder, designate a changed address. Any notice,
if mailed properly addressed, postage prepaid, registered or certified mail,
shall be deemed to have been given on the registered date or that date stamped
on the certified mail receipt.


 
 

--------------------------------------------------------------------------------

 
18.     SEVERABILITY.  In the event that any portion of this Agreement is held
to be invalid or unenforceable for any reason, it is hereby agreed that such
invalidity or unenforceability shall not affect the other portions of this
Agreement and that the remaining covenants, terms and conditions or portions
hereof shall remain in full force and effect, and any court of competent
jurisdiction may so modify the objectionable provision as to make it valid,
reasonable and enforceable.


19.     RELEASE OF CLAIMS.  Notwithstanding the foregoing provisions of this
Agreement, the Company will not be obligated to make any payments to the
Employee under this Agreement unless the Employee has signed a release of claims
in favor of the Company and its Affiliates in a form to be prescribed by the
Company, and all applicable consideration and rescission periods provided by law
have expired.
 
20.           COMPLIANCE WITH CODE SECTION 409A.  The Company and the Employee
intend that their exercise of authority or discretion under this Agreement shall
comply with section 409A of the Code. Notwithstanding anything herein to the
contrary in this Agreement, to the extent that any benefit under this Agreement
that is nonqualified deferred compensation (within the meaning of section 409A
of the Code) payable upon Employee’s termination of employment, such payment(s)
shall be made only upon Employee’s “Separation from Service” pursuant to the
default definition in Treasury Regulation section 1.409A-1(h).


 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.


 
Date:
December 30, 2011
 
/s/ Laura Lee Stewart
     
Laura Lee Stewart
               
Accepted for Sound Community Bank:
         
Date:
December 30, 2011
 
By:
 /s/ Tyler Myers
       
 Tyler Myers
               
Its:
 Chairman of the Board


 
 

--------------------------------------------------------------------------------

 
